DISMISSED and Opinion Filed August 30, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00579-CV
                               No. 05-21-00580-CV
                               No. 05-21-00581-CV
                               No. 05-21-00582-CV
                IN RE DRALON DURAN PATTERSON, Relator
          Original Proceedings from the Criminal District Court No. 5
                             Dallas County, Texas
                    Trial Court Cause Nos. F19-75183-PL,
                F19-75218-PL, F19-25779-QL & F19-40572-PL

                         MEMORANDUM OPINION
                    Before Justices Molberg, Reichek, and Smith
                            Opinion by Justice Molberg
      Dralon Duran Patterson has filed an original petition for writ of habeas corpus

contending he has been denied a speedy trial, denied due process of law, subjected

to excessive bail, not timely charged, denied the presumption of innocence, and

exposed to covid-19 in jail. He requests the Court issue a writ of habeas corpus

ordering the trial court to dismiss all pending charges and release him for violating

his constitutional rights.

      We do not have jurisdiction to consider an original petition for writ of habeas

corpus arising from a criminal proceeding. See TEX. CODE CRIM. PROC. ANN. art.
11.05 (granting power to issue writs of habeas corpus to court of criminal appeals,

district courts, county courts, and judges of said courts); TEX. GOV’T CODE ANN. §

22.221(d) (empowering courts of appeals to issue writs of habeas corpus in civil

matters only); In re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston [14th

Dist.] 2016, orig. proceeding) (per curiam); In re Shaw, 175 S.W.3d 901, 903 (Tex.

App.—Texarkana 2005, orig. proceeding); see also In re Farrow, No. 03-16-00354-

CV, 2016 WL 3391551, at *1 (Tex. App.—Austin June 15, 2016, orig. proceeding)

(mem. op.) (dismissing for want of jurisdiction pretrial petition for writ of habeas

corpus complaining of excessively long pretrial detention without indictment).

      Accordingly, we dismiss the petition for want of jurisdiction.




                                          /Ken Molberg//
210579f.p05                               KEN MOLBERG
210580f.p05                               JUSTICE
210581f.p05
210582f.p05




                                        –2–